PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLIFTON E. SPENCER,                    
               Petitioner-Appellant,
                 v.                               No. 99-7007
ERNEST SUTTON,
              Respondent-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (CA-99-46-5-2BR)

                      Argued: September 28, 2000

                      Decided: February 7, 2001

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Luttig wrote the majority opin-
ion, in which Senior Judge Hamilton joined. Judge King wrote a dis-
senting opinion.


                             COUNSEL

ARGUED: Letitia C. Echols, NORTH CAROLINA PRISONER
LEGAL SERVICES, INC., Raleigh, North Carolina, for Appellant.
Clarence Joe DelForge, III, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee. ON BRIEF: Michael F. Easley, Attorney General,
2                        SPENCER v. SUTTON
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


                             OPINION

LUTTIG, Circuit Judge:

   Clifton Spencer pled no contest to the murder of Stacy Stanton.
The district court dismissed Spencer’s subsequent petition for a writ
of habeas corpus as untimely, and he now appeals. Although for dif-
ferent reasons than those relied upon by the district court, we also
conclude that Spencer’s petition was untimely. Accordingly, we
affirm the judgment of the district court.

                                  I.

   Stacy Stanton was found dead on her living room floor on February
3, 1990. She was sprawled on her mattress, with over sixteen stab
wounds to her body. J.A. 349-52. Based on information that Spencer
planned to visit the victim on the night of her murder, police ques-
tioned Spencer, who made numerous incriminating statements. J.A.
176-78, 356-62. Spencer was later indicted for first-degree murder,
and the prosecutor announced his intention to seek the death penalty.
J.A. 196.

   On January 9, 1991, based on advice from his mother and his attor-
ney, Spencer pled no contest to a charge of second-degree murder, the
sentence for which was life imprisonment. Thereafter, Spencer filed
a motion for appropriate relief (MAR) in North Carolina state court,
in which he raised several claims, including ineffective assistance of
counsel. After an evidentiary hearing, the court denied the MAR, and
the North Carolina Court of Appeals subsequently denied Spencer’s
certiorari petition. J.A. 51, 75.

   Spencer did not pursue further collateral relief for almost three
years following the Court of Appeals’ June 3, 1994, denial of certio-
rari. Then, on April 23, 1997, Spencer filed a second MAR in Dare
County Superior Court. Based on the statement of a witness who had
                          SPENCER v. SUTTON                           3
contacted his attorney in July 1995, nearly two years earlier, Spencer
alleged in his second MAR that the state, in violation of Brady v.
Maryland, 373 U.S. 83 (1963), had failed to disclose the names of
witnesses who made exculpatory statements. J.A. 76-79. The court
denied Spencer’s second motion for appropriate relief on June 17,
1997. Spencer filed a certiorari petition to the North Carolina Court
of Appeals on June 23, 1997, and an evidentiary hearing was ordered.
J.A. 97-116.

   Because Spencer had not filed his second motion for appropriate
relief until the day before the one-year limitations period ran on his
right to file a federal habeas petition, he was concerned that, due to
the time necessary to receive notification of state court action by the
ordinary mail, he would not learn of any state court order denying
him relief before the remaining day of the federal filing period lapsed.
Therefore, Spencer filed a motion in federal court for a fourteen-day
extension of the one-year statute of limitations. The district court
granted the extension on February 3, 1998. J.A. 124-27.

   Following the state evidentiary hearing on Spencer’s Brady claim,
the state court denied Spencer’s second MAR on April 24, 1998. J.A.
128-30. On May 6, 1998, Spencer filed a motion for preparation of
a transcript, and, on May 13, 1998, a certiorari petition to the North
Carolina Court of Appeals together with a motion to amend the peti-
tion after receipt of the transcript. J.A. 132-38. Several weeks later,
the Court of Appeals dismissed the petition without prejudice to refile
after receipt of the transcript. J.A. 193. Spencer eventually received
the transcript and, on September 18, 1998, filed a motion for ruling
on a claim of newly discovered evidence, which was denied on
December 9, 1998. J.A. 140-44, 191.

   Spencer then filed a certiorari petition to the North Carolina Court
of Appeals on December 18, 1998. That court denied the petition on
January 13, 1999, thus exhausting Spencer’s state remedies. J.A. 192.
And, six days later, on January 19, 1999, Spencer filed a petition for
a writ of habeas corpus in federal district court pursuant to 28 U.S.C.
§ 2254, in which he claimed that his counsel was ineffective and that
the prosecution failed to disclose exculpatory evidence. J.A. 12-38.

  The federal district court held that Spencer’s habeas petition was
untimely because the one-year statute of limitations applicable to
4                               SPENCER v. SUTTON
habeas petitions in the federal courts was not tolled during the more
than fifteen days that elapsed between the various denials of Spen-
cer’s claims and the resulting filings of appeal over the course of his
pursuit of his second MAR. Thus, reasoned the district court, even
though the statute of limitations was equitably tolled for fourteen
days, Spencer was still tardy in the filing of his habeas petition. J.A.
406-12, 424-25. This appeal followed.

                                        II.

   The timeliness of Spencer’s habeas petition is governed by the
Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).1
The AEDPA was signed into law on April 24, 1996, and became
effective immediately. It provides in relevant part as follows:

        A 1-year period of limitation shall apply to an application
        for writ of habeas corpus by a person in custody pursuant to
        the judgment of a State court. The limitation period shall run
        from the latest of —

                 (A) the date on which the judgment became
              final by the conclusion of direct review or the
              expiration of the time for seeking such review. . .
              .

28 U.S.C. § 2244(d)(1). For prisoners like Spencer, whose criminal
convictions preceded enactment of the AEDPA, the limitations period
    1
   The Supreme Court held in Slack v. McDaniel, 529 U.S. 473, 484
(2000), that,
        [w]hen the district court denies a habeas petition on procedural
        grounds without reaching the prisoner’s underlying constitu-
        tional claims, a COA [certificate of appealability] should issue
        when the prisoner shows, at least, that jurists of reason would
        find it debatable whether the petition states a valid claim of the
        denial of a constitutional right and that jurists of reason would
        find it debatable whether the district court was correct in its pro-
        cedural ruling.
We assume for purposes of this appeal that the requirements of Slack for
the issuance of a COA are satisfied.
                            SPENCER v. SUTTON                             5
began to run with the AEDPA’s effective date on April 24, 1996, and
ended on April 24, 1997. Hernandez v. Caldwell, 225 F.3d 435, 439
(4th Cir. 2000).

   Here, as noted, the district court equitably tolled the AEDPA’s one-
year limitations period for fourteen days. The court nonetheless dis-
missed Spencer’s petition as untimely, holding that the statute was not
tolled during the days (in excess of 15) between the various state
court denials of the claims raised by Spencer in his second motion for
relief and his appeals from those denials.

   If the district court was incorrect in its decision not to toll the stat-
ute during the fifteen or more total days between the state denials of
Spencer’s claims and Spencer’s appeals from those denials, then
Spencer’s habeas petition was timely filed, assuming the court was
correct in its decision to equitably toll the statute of limitations for
fourteen days. Paradoxically, however, if the district court was incor-
rect not only in its decision not to toll during the so-called "gaps"
between state proceedings, but also in its decision equitably to toll the
statute for the fourteen days to accommodate the ordinary mails, then
the court was correct in its ultimate conclusion that Spencer’s petition
was untimely.

   For the reasons that follow, we hold that the district court actually
did err in both of its tolling decisions, and therefore that Spencer had
only one day after the final disposition of his second state MAR in
which to file his federal habeas petition. Because he filed his habeas
petition six days after the state court finally disposed of his motion,
his petition was, in fact, untimely.

                                    A.

   As to the district court’s decision not to toll the statute of limita-
tions during the times between a state court’s denial of Spencer’s
claims and Spencer’s appeal from that denial, the AEDPA provides
as follows:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to the
6                          SPENCER v. SUTTON
     pertinent judgment or claim is pending shall not be counted
     toward any period of limitation under this subsection.

28 U.S.C. § 2244(d)(2). The district court held that this provision only
authorizes the tolling of the statute during times when an application
for relief was literally pending in a state tribunal and does not autho-
rize tolling during times between the denial of a claim by a state court
and the appeal from that denial. Although it was entirely reasonable
for the district court to have so held, we held subsequent to the district
court’s decision, in Hernandez v. Caldwell, that the limitations period
is tolled from the time an application for state post-conviction or other
collateral review is initially filed until it is finally disposed of by the
state courts, including during times between denials of claims and
appeals. 225 F.3d at 438. Therefore, the district court erred in not toll-
ing the statute of limitations for the entire period from Spencer’s ini-
tial filing of his second MAR on April 23, 1997, until its final
disposition on January 13, 1999.

                                    B.

   Because the district court erred in not tolling the statute of limita-
tions during the gaps between the various North Carolina state court
denials of Spencer’s claims and Spencer’s appeals from those denials,
Spencer’s habeas petition was timely filed unless the district court
also erred in its decision to toll the statute equitably for fourteen days
following the state court’s final disposition of Spencer’s second
motion for appropriate relief. If the court erred in this latter regard as
well, then of course Spencer had only one day remaining after the
state court’s final disposition of his second MAR in which to file his
federal habeas petition, and, because he did not file until six days after
that disposition, his petition was untimely.

   "[A]ny invocation of equity to relieve the strict application of a
statute of limitations must be guarded and infrequent, lest circum-
stances of individualized hardship supplant the rules of clearly drafted
statutes." Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).
For this reason, equitable tolling is available only in "those rare
instances where — due to circumstances external to the party’s own
conduct — it would be unconscionable to enforce the limitation
period against the party and gross injustice would result." Id. It is
                          SPENCER v. SUTTON                            7
appropriate when, but only when, "extraordinary circumstances
beyond [the petitioner’s] control prevented him from complying with
the statutory time limit." Id.

   The district court equitably tolled the statute of limitations because
Spencer waited until the final day of AEDPA’s one-year limitations
period before filing his second state motion for appropriate relief, thus
allowing himself but a single day after the state court’s final disposi-
tion in which to file his federal habeas petition — an insufficient
amount of time within which for Spencer to receive notice of the deci-
sion via the ordinary mail. J.A. 125-26. Even assuming arguendo that
an inordinate delay in the delivery of the mail could be so regarded,
we do not believe that the ordinary time that it takes to deliver the
mail can be regarded as a "circumstance[ ] external to [a] party’s own
conduct" within the contemplation of the equitable tolling doctrine.
Cf. Sandvik v. United States, 177 F.3d 1269 (11th Cir. 1999) (refusing
to toll statute where tardiness was due to lawyer’s decision to send
petition by the ordinary mails). And to accept it as such, effectively
would be nothing short of to extend judicially the legislatively-
prescribed one-year statute of limitations. Every person knows, or
should know, that it can take at least several days to receive mail even
from within the same postal jurisdiction, and he can, and may reason-
ably be required to, adjust his conduct accordingly. Ordinary delivery
time is not a "rarity," nor is the charge of knowledge of such to the
habeas petitioner "unconscionable."

   Even were we inclined to recognize equitable tolling to accommo-
date the time ordinarily necessary to deliver the mail, we would be
disinclined to extend the doctrine under the circumstances with which
we are presented here. That Spencer had only one day remaining in
the limitations period is solely the result of his own strategic decision
not to file his MAR until the final day before the one-year federal lim-
itations period expired. Were it not for Spencer’s own delay, the time
needed for ordinary mail delivery almost certainly would not have
affected the timeliness of his habeas petition. Moreover, not only did
Spencer wait until the eleventh hour to file his second state motion;
he did not file that second motion for almost two years after first
learning of the information upon which he now bases his principal
claim. J.A. 79 (affidavit of Barbara McGuinness, a witness whose
statements the police allegedly withheld in violation of Brady)
8                          SPENCER v. SUTTON
("Upon reading about Clifton [Spencer’s] case in the Virginian Pilot
Newspaper on July 4, 1995, I contacted attorney Edgar Barnes [Spen-
cer’s attorney] and told him about the facts stated above."); see also
Appellant’s Reply Br. at 7 (conceding that Spencer learned of witness
information in 1995).2

   Indeed, it is apparent that Spencer has delayed at every juncture of
his post-plea, state and federal proceedings. Although the criminal
judgment against Spencer became final when he pled no contest to
second-degree murder in January 1991, he waited over a year, until
April 1992, to file his first state MAR. After his first MAR was
finally disposed of in June 1994, Spencer waited almost three more
years — until April 1997 — to file his second MAR, pursuing no col-
lateral relief in the meantime, even though he knew the information
on which he now bases his Brady claim. He finally filed his federal
habeas petition in January 1999 — eight years after the judgment
against him became final, only four of which were consumed with the
pursuit of collateral relief in state court. This is not, we are satisfied,
a petitioner with a special call on equity.

                             CONCLUSION

   Because the district court erred in not tolling the AEDPA’s statute
of limitations during the times between the various denials of Spen-
cer’s claims and his appeals from those denials while he pursued his
state court remedies, but also erred in its fourteen-day tolling of the
   2
     Spencer claims that the police withheld statements taken from wit-
nesses Barbara McGuiness and Dawn Beacham about a protracted public
argument between Stacy Stanton, her boyfriend, Mike Brandon, and his
mistress, Patty Rowe, on the night before Stanton was killed. J.A. 18.
The state court held that the statements given to police were not exculpa-
tory and that Spencer failed to show that discovery of the statements
would have caused him to change his plea. J.A. 128-30. While we need
not decide the merits of Spencer’s Brady claim, the fairest inference
based on the transcript of the hearing in state court is that, at most, the
two witnesses told police about threats of some kind toward the victim,
but not about death threats. J.A. 160, 163, 165, 182-83, 187. Further-
more, the record indicates that Spencer already knew about tension and
conflict between the victim and her boyfriend on the night before the
murder. J.A. 167-69.
                          SPENCER v. SUTTON                            9
statute in equity, Spencer had only one day following the denial of his
second certiorari petition by the North Carolina Court of Appeals in
which to file his federal habeas petition. Spencer’s filing of his habeas
petition six days after the final disposition of his second state MAR,
accordingly, was untimely. The judgment of the district court is there-
fore affirmed.

                                                            AFFIRMED

KING, Circuit Judge, dissenting:

   Because of Spencer’s detrimental reliance on the fourteen-day
extension granted by the district court’s Order of February 3, 1998,
he is entitled to invoke the "unique circumstances" exception to the
jurisdictional bar his untimely claim would otherwise present. I would
therefore vacate the dismissal of Spencer’s petition, and I would
remand his case for further consideration.

                                   I.

   The majority correctly concludes that the district court erroneously
tolled the AEDPA one-year statute of limitations to account for delays
inherent in the delivery of the mail. Ante, at 7. Indeed, an ordinary
delay in mail delivery cannot be regarded as a "circumstance[ ] exter-
nal to [a] party’s own conduct" within the meaning of equitable toll-
ing. Ante, at 6. In my view, however, the inquiry should not end there.

                                   A.

   Spencer’s state petition was filed in time to toll the AEDPA one-
year statute of limitations — exactly one day before it expired. Later
recognizing that slow mail delivery might cause the anticipated fed-
eral petition to be untimely, Spencer sought and received a fourteen-
day extension from the district court (providing him, after exhaustion
of his state post-conviction remedies, a putative total of fifteen days
within which to file his federal petition). Spencer reasonably relied on
the extension Order — and that reliance was fatal. My friend Judge
Luttig, in considering Spencer’s habitual dilatoriness, has concluded
that Spencer does not have "a special call on equity." Ante, at 8. I
10                         SPENCER v. SUTTON
respectfully disagree. Had the extension Order not been granted,
Spencer could otherwise have filed his petition in a timely manner.
His detrimental reliance on the extension Order therefore presents a
compelling case for the exercise of our jurisdiction under the "unique
circumstances" doctrine.

                                   B.

   The Supreme Court, for over thirty-five years, has recognized our
power to equitably alter jurisdictional deadlines when a litigant has
detrimentally relied on a court order or statement. In Thompson v.
INS, 375 U.S. 384 (1964) (per curiam), the petitioner filed a natural-
ization petition with the district court, which was denied on April 18,
1962. Id. at 384. Twelve days later (April 30), the petitioner filed a
motion to amend, along with a motion for a new trial. Those motions
were, under the applicable rules, two days late. The government did
not object, however, and the court specifically held the post-trial
motions to be timely. The motions were then denied on October 16,
1962, and a notice of appeal was filed on December 6, 1962. The
appeal was therefore filed within sixty days from the denial of the
post-trial motions, but not within sixty days from the April 18 denial
of the naturalization petition. Id. at 385.

   The Supreme Court acknowledged that, under a literal application
of the rules, Thompson’s appeal was untimely because the tardy post-
trial motions were ineffective to toll the sixty-day period for filing the
appeal. The Court held, however, that since the petitioner "filed the
appeal within the assumedly new deadline but beyond the old dead-
line. . . . ‘unique circumstances’" mandated that the appeal be deemed
timely. Id. at 387.

   Given his detrimental reliance on the extension Order, Spencer
presents an equally compelling case of "unique circumstances."
Indeed, this exception has been used widely by appellate courts to
hear otherwise untimely appeals. Wolfsohn v. Hankin, 376 U.S. 203
(1964) (per curiam); Hollins v. Department of Corrections, 191 F.3d
1324, 1326-28 (11th Cir. 1999) (habeas counsel’s reliance on court’s
computerized docket information sheet constituted unique circum-
stance when final judgment was never shown on the system); Estle v.
Country Mut. Ins. Co., 970 F.2d 476, 478 (8th Cir. 1992) (finding
                          SPENCER v. SUTTON                          11
notice of appeal timely because the plaintiff was "lulled into inactiv-
ity" by district court’s erroneously granted extension) (quoting Willis
v. Newsome, 747 F.2d 605, 606 (11th Cir. 1984)); Fairley v. Jones,
824 F.2d 440, 442-43 (5th Cir. 1987) (detrimental reliance on magis-
trate’s unauthorized extension of time for filing notice of appeal con-
stituted "unique circumstances justifying our exercise of
jurisdiction"); Government of the Virgin Islands v. Gereau, 603 F.2d
438 (3d Cir. 1979) (applying unique circumstances doctrine to juris-
dictional deadline for filing motion to reduce prior sentence). See also
Myers v. Stephenson, 748 F.2d 202, 205 (4th Cir. 1984) (dicta) ("To
the extent Myers’ failure to request an extension is attributable to the
district court’s [erroneous] assurance, he may be entitled to appellate
consideration of his claims in spite of his failure to comply fully with
[the applicable time limits].").

   While the validity of the unique circumstances doctrine has been
sometimes called into doubt, its vitality continues to be recognized.
United States v. Heller, 957 F.2d 26, 28-29 (1st Cir. 1992) (noting
that many courts have questioned the doctrine, but that "[t]he
Supreme Court [ ] passed up an opportunity to repudiate it" and
"courts of appeals generally have continued to assume that the doc-
trine remains viable."); In re Mouradick, 13 F.3d 326, 329 n.5 (9th
Cir. 1994). See also Thurston Motor Lines, Inc. v. Jordan K. Rand,
Ltd., 460 U.S. 533, 535 (1983) (per curiam) ("Needless to say, only
this Court may overrule one of its precedents. Until that occurs,
[Supreme Court precedent] is the law.").

   Furthermore, proscriptions properly placed on the unique circum-
stances doctrine have no application here. In this situation, Spencer
received specific assurance from the extension Order, unchallenged
by the State of North Carolina, that the statute would be tolled for
fourteen additional days. Cf. Moore v. South Carolina Labor Bd., 100
F.3d 162, 164 (D.C. Cir. 1996) (doctrine limited to "written court
orders or oral rulings made in the course of a hearing"); Hope v.
United States, 43 F.3d 1140, 1143-44 (7th Cir. 1994); Heller, 957
F.2d at 30-31. Nor was Spencer’s reliance on the extension Order
unreasonable. Cf. Feinstein v. Moses, 951 F.2d 16, 19-20 (1st Cir.
1991); Pinion v. Dow Chemical, U.S.A., 928 F.2d 1522, 1532 (11th
Cir. 1991); Kraus v. Consolidated Rail Corp., 899 F.2d 1360, 1365-
66 (3d Cir. 1990). Moreover, nothing in AEDPA expressly forbade
12                        SPENCER v. SUTTON
the district court from granting the extension. Cf. Weitz v. Lovelace
Health System, Inc., 214 F.3d 1175, 1178-80 (10th Cir. 2000)
("unique circumstances" did not apply because "[u]nlike a situation
where some extension of time was permissible, here the rules specifi-
cally and directly prohibit courts from granting any extensions").*

   Spencer’s reliance on an explicit and valid court order should not
render his habeas corpus petition unreviewable. In the unusual situa-
tion presented here, I believe Spencer to be entitled to consideration
of his petition. I respectfully dissent.

  *Indeed, we have acknowledged that equitable tolling is available in
some situations. Harris v. Hutchinson, 209 F.3d 325, 329-330 (4th Cir.
2000). It is not until today that we have specifically held that district
courts are without power to grant an equitable extension under the facts
presented here. Thus, Spencer’s reliance on the extension Order would
not present the problems the Tenth Circuit found determinative in Weitz.